FILED
                               NOT FOR PUBLICATION
                                                                             OCT 10 2019
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                               FOR THE NINTH CIRCUIT


GERARDO PRECIADO,                                No.    18-55326

              Petitioner-Appellant,              D.C. No.
                                                 2:16-cv-01886-FMO-JDE
 v.

WILLIAM MUNEZ, Warden,                           MEMORANDUM*

              Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                        Argued and Submitted April 9, 2019
                               Pasadena, California

Before: RAWLINSON and MURGUIA, Circuit Judges, and RAKOFF,** District
       Judge.

      Petitioner Gerardo Preciado (Petitioner) appeals the district court’s denial of

his federal habeas petition.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.
      We review de novo the district court’s denial of the petition and its findings

of fact for clear error. See Rodney v. Filson, 916 F.3d 1254, 1258 (9th Cir. 2019).

As here, state court decisions issued without an explanation are presumed

adjudicated on the merits. See Kernan v. Hinojosa, 136 S. Ct. 1603, 1606 (2016).

      We may grant relief pursuant to Section 2254(d) of the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA) only when a petitioner

demonstrates either that “there was no reasonable basis” for the state court’s

summary denial, or that the state court’s determination of the facts was “not merely

wrong, but objectively unreasonable.” Sanders v. Cullen, 873 F.3d 778, 794-95

(9th Cir. 2017), cert. denied sub nom. Sanders v. Davis, 139 S. Ct. 798 (2019)

(citation and internal quotation marks omitted).

      We reject Petitioner’s argument that the California Supreme Court

unreasonably determined the facts in summarily denying Petitioner’s ineffective

assistance of counsel claim. See Wood v. Allen, 558 U.S. 290, 301 (2010) (noting

that a state court’s factual determination is not unreasonable “merely because” a

different conclusion could have been reached by the federal habeas court). In

addition, on federal habeas review, our examination of counsel’s performance is

“doubly deferential.” White v. Ryan, 895 F.3d 641, 666 (9th Cir. 2018). The

California Supreme Court had before it the entire record of the trial and post-trial


                                           2
proceedings, including declarations from witnesses that Petitioner identified as

exculpatory. Accordingly, the district court committed no error in denying,

without an evidentiary hearing, Petitioner’s claims of ineffective assistance of

counsel by finding that the state court ruling was not an unreasonable

determination of the facts. See Cullen v. Pinholster, 563 U.S. 170, 183 (2011)

(“[W]hen the state-court record precludes habeas relief under the limitations of §

2254(d), a district court is not required to hold an evidentiary hearing.”) (citation

and internal quotation marks omitted); see also Hibbler v. Benedetti, 693 F.3d
1140, 1147 (9th Cir. 2012) (“A state court’s decision not to hold an evidentiary

hearing does not render its fact-finding process unreasonable so long as the state

court could have reasonably concluded that the evidence already adduced was

sufficient to resolve the factual question. . . .”) (citation and internal quotation

marks omitted). Finally, Petitioner failed to identify any United States Supreme

Court authority precluding summary denial by the California Supreme Court when

the full record is before the state court. See Hedlund v. Ryan, 854 F.3d 557, 565-

66 (9th Cir. 2017), as amended (explaining that habeas relief is unavailable if

“Supreme Court cases give no clear answer to the question presented”).

      AFFIRMED.




                                            3